Detailed Action
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 8 – 19, and 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Handa (U.S. Patent Publication No. 2011/0261643 A1 hereinafter Handa) in view of Kim et al. (U.S. Patent Publication No. 2009/0212451 A1 hereinafter Kim).

Claim 1, Handa teaches a non-close-clearance agitator device (figure 1: apparatus 1 shows blades not close to vessel 2’s walls), with respect to a vessel wall (figure 1: walls of vessel 2), comprising: at least one agitation shaft (figure 1: shaft 3) and having at least one outer agitation blade (figures 1 and 3: agitation blades 6c) which is held on the agitation shaft (figure 1: shaft 3) and which in at least one section is implemented so as to be arm- shaped (see annotated figure 1 of Handa below: area labeled section is arm shaped); wherein the vane-type conveying unit has at least one passage gap (figure 1: there are fluid passage gaps between agitation blades 6b and 6c).
Handa is silent on wherein at least one inner agitation blade which conjointly with the outer agitation blade implements at least one vane-type conveying unit which is at least configured for conveying a medium in at least one direction parallel with the agitation shaft and in at least one further direction perpendicular to the agitation shaft; wherein a normal of an inner agitation blade plane in the assembled state is aligned so as to be perpendicular to a rotation axis of the agitator device such that the inner agitation blade causes a radial flow component.
Kim teaches at least one inner agitation blade (figure 2: double plate type impeller) which conjointly with the outer agitation blade (Handa is relied upon for the teaching on outer agitation blade [figures 1 and 3: agitation blades 6c]) implements at least one vane-type conveying unit (figure 2: double plate type impeller is vane-type and so is Handa’s agitation blades 6c) which is at least configured for conveying a medium in at least one direction parallel with the agitation shaft and in at least one further direction perpendicular to the agitation shaft (Handa is relied upon for teaching of shaft [figure 1: shaft 3] & the trapezoidal shape of the double plate type impeller [Kim figure 2] will convey a medium in parallel and perpendicular directions to the shaft in the same manner as the instant case [instant application figure 1 inner blade 16]), wherein a normal of an inner agitation blade plane in the assembled state is aligned so as to be perpendicular to a rotation axis of the agitator device such that the inner agitation blade causes a radial flow component (figure 2: double plate type impeller has a normal perpendicular to the rotation axis and will cause radial flow).
Handa and Kim are analogous in the field of single shafted mixers with rotation driven from above for industrial use in polymerization reactions. It would have been obvious to one skilled in the art before the effective filing date to modify the agitation blades 6b of Handa with the double plate type impeller of Kim in order to apply stronger shear stress to the reaction to enhance mixing (Kim [0041]).

Regarding Claim 2, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1. 
Handa is silent on wherein the outer agitation blade has at least one further section which is adjacent to the section and in which the outer agitation blade is implemented so as to be wider than in the section.  
Kim teaches wherein the outer agitation blade (figure 4: both helical bands and bottom fins) has at least one further section which is adjacent to the section and in which the outer agitation blade is implemented so as to be wider than in the section (figure 4: the fin is wider than the helical band and is adjacent to it).
It would have been obvious to one skilled in the art before the effective filing date to modify the outer agitation blades 6a and 6c and their support arms and shaft hubs of Handa with both helical bands, bottom fins, and bottom two shaft hubs and support arms of Kim in order to increase bladed surface area of the “further section” and therefore enhance mixing.


    PNG
    media_image1.png
    493
    865
    media_image1.png
    Greyscale


Regarding Claim 3, modified Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, wherein the inner agitation blade (Kim figure 2: double plate type impeller) conjointly with the further section (see annotated figure 1 of Handa above) of the outer agitation blade (figure 1: agitation blades 6c) implements the vane-type conveying unit (Kim figure 2: double plate type impeller  & figure 1: the further section of agitation blades 6c are broad blade types).  

Regarding Claim 4, modified Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, wherein Kim further teaches the inner agitation blade (figure 2: double plate type impeller) is situated at least to a large part, in an inner agitation blade plane (figure 2: double plate type impeller rests entirely on their own plane) and is implemented so as to be plate-type (figure 2: double plate type impeller is considered a reading on “plate-type”).

Regarding Claim 5, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, wherein the outer agitation blade (figure 1: agitation blades 6c) is situated at least to a large part, in an outer agitation blade plane (figure 2: individual agitation blades 6c rest entirely on their own plane).

Regarding Claim 8, modified Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, wherein the inner agitation blade (Kim figure 2: double plate type impeller) has at least one inner agitation blade normal (Kim figure 2: double plate type impeller has two normal vectors), and the outer agitation blade (figure 1: agitation blades 6c) has at least one outer agitation blade normal (figure 2: each individual agitation blade 6c has two normal vectors), wherein the inner agitation blade normal and the outer agitation blade normal include a minimum normal angle of more than 0ᵒ and at most 90ᵒ (Kim figure 2: double plate type impeller & figure 2: agitation blades 6c are only offset by a few degrees in the rotational direction, their normal vectors would be between 0ᵒ and 90ᵒ).

Regarding Claim 9, modified Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 8, wherein the minimum normal angle is capable of being set (figure 2: the minimum angle between the normal vectors of blades 6c & Kim figure 2: double plate type impeller are capable of being set when the blades are fixed to the agitation shaft).  

Regarding Claim 10, modified Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, wherein Kim further teaches the inner agitation blade (figure 2: double plate type impeller) is capable of being fastened to the agitation shaft in various angle positions (figure 2: double plate type impeller’s connection to the rotating shaft via annular hubs indicates the whole tool isn’t a one piece design, therefore the angle of the impeller can be adjusted to be relative to the rotating shaft) in relation to the outer agitation blade (Handa figure 1: agitation blades 6c).  

Regarding Claim 11, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, comprising at least one bar (see annotated figure 1 of Handa above: section reads on bar) by way of 

Regarding Claim 12, modified Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, comprising at least one bottom agitation blade (figure 1: lower blade set 5) which, when viewed along the agitation shaft (figure 1: shaft 3), is arranged below the outer agitation blade (figure 1: agitation blades 6c) and/or the inner agitation blade (Kim figure 2: double plate type impeller).

Regarding Claim 13, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 12, wherein the bottom agitation blade (figure 1: lower blade set 5) is capable of being fastened to the agitation shaft (figure 1: shaft 3) in various angle positions in relation ([0054]) to the outer agitation blade (figure 1: agitation blades 6c).  

Regarding Claim 14, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, comprising at least one further outer agitation blade (figure 1: agitation blades 6c has two analogous blades) which is implemented in a manner analogous to the outer agitation blade (figure 1: agitation blades 6c).  

Regarding Claim 15, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 14, wherein the outer agitation blade and the further outer agitation blade (figure 1: agitation blades 6c), at least when viewed perpendicularly to the agitation shaft, conjointly form a closed curved outer contour (figure 1: at a viewpoint perpendicular to shaft 3, at a specific rotational angle, blades 6c give the same look as blades 6b in figure 1; this image is considered a reading on closed curved outer contour).  

Regarding Claim 16, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 14, wherein the outer agitation blade and the further outer agitation blade (figure 1: agitation blades 6c), at least when viewed perpendicularly to the agitation shaft, conjointly form an ellipse having a non-elliptic recess (figure 1: at a viewpoint perpendicular to shaft 3, at a specific rotational angle, blades 6c give the same look as blades 6b in figure 1; if one takes this image and extends the further section’s curved contour out [both up and down] OR draws a line from top edge of one blade to the top edge of the other and draws another line from the bottom edge of one blade to the bottom edge of the other, either image forms an ellipse; the recess created by agitation blades 6c are rectangular in shape not elliptical).  

Regarding Claim 17, Handa teaches an agitator (figure 1: agitation blades 6a, 6b, and 6c and lower blade 5) with at least one agitator device (figure 1: apparatus 1) according to Claim 1.  

Regarding Claim 18, Handa teaches an agitation system (figure 1: apparatus 1) having at least one container (figure 1: vessel 2) and having at least one agitator (figure 1: agitation blades 6a, 6b, and 6c and lower blade 5) according to Claim 17 arranged in the container (figure 1: vessel 2).  

Regarding Claim 19, Handa teaches a non-close-clearance agitator device (figure 1: apparatus 1 shows blades not close to vessel 2’s walls), with respect to a vessel wall (figure 1: walls of vessel 2), comprising: at least one agitation shaft (figure 1: shaft 3), which in at least one operational state rotates about an agitation axis of the agitator device (figure 1: shaft 3 rotates about its own rotational axis during operation), and at least one outer agitation blade (figure 1: agitation blades 6c) which is held on the agitation shaft (figure 1: shaft 3) and which in at least one section is implemented so as to be arm-section is arm shaped), wherein the outer agitation blade has an average width, which is a largest average expanse of the outer agitation blade perpendicular to the agitation axis (figure 1: agitation blades 6c have an average width, defined as a largest average expanse, which is perpendicular to the agitation axis in the same manner outer agitation blades of the instant application are), the outer agitation blade (figure 1: agitation blades 6c) has at least one further section which is adjacent to the section (see annotated figure 1 of Handa below), and9Serial No. 16/217,641Attorney Docket No. 49_289 the further section in relation to at least one operational position is arranged in a lower region of the agitator device (figure 1: further sections of agitation blades 6c are on the lower part of the agitator [figure 1: agitation blades 6a, 6b, 6c and lower blade set 5]).
Handa is silent on the further section of the outer agitation blade is implemented so as to be wider than in the section, the further section has an average width which exceeds an average width of the section by a factor of at least 2.
Kim teaches the further section of the outer agitation blade is implemented so as to be wider than in the section, further section has an average width which exceeds an average width of the section (figure 4: the fin is wider than the helical band and is adjacent to it). 
It would have been obvious to one skilled in the art before the effective filing date to modify the outer agitation blades 6a and 6c and their support arms and shaft hubs of Handa with both helical bands, bottom fins, and bottom two shaft hubs and support arms of Kim in order to increase bladed surface area of the “further section” and therefore enhance mixing. It would have been an obvious matter of design choice to increase the width of the bottom fin of Kim to exceed the width of the helical band of Kim by a factor of at least 2 in order to enhance mixing with increased bladed surface area, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).


    PNG
    media_image1.png
    493
    865
    media_image1.png
    Greyscale


	Regarding Claim 22, modified Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, wherein Kim further teaches the inner agitation blade has a trapezoidal inner agitation blade outer contour, wherein a lower side of the inner agitation blade is wider than an upper side, at least when viewed perpendicularly to the agitation shaft (figure 2: double plate type impeller is trapezoidal in shape as described by the preceding claim language).

Regarding Claim 23, modified Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, wherein the passage gap is arranged between the outer agitation blade (figure 1: agitation blades 6c) and the inner agitation blade (Kim figure 2: double plate type impeller) and is at least in part delimited by the latter two such that the passage gap has two mutually opposite, parallel delimitations (the passage gap formed between outer agitation blades [Handa figure 1: agitation blades 6c] and inner agitation blades [Kim figure 2: double plate type impeller] is parallel in the same manner the instant case is, with inner agitation blades creating mirror boundaries on either side of the rotation shaft and outer agitation blades creating inverted mirror boundaries on either side of the rotation shaft).

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Handa (U.S. Patent Publication No. 2011/0261643 A1 hereinafter Handa) in view of Kim et al. (U.S. Patent Publication No. 2009/0212451 A1 hereinafter Kim) in further view of Podell (U.S. Patent No. 2,376,722 hereinafter Podell).

Regarding Claim 7, Handa teaches the agitator device (figure 1: apparatus 1) according to Claim 1, at least one outer agitation blade (figure 1: agitation blade 6c).
Handa is silent on the blades are movable to one of a plurality of positions, and at least one extent of the passage gap is capable of being set based on movement of the at least one of the at least one inner agitation blade and the at least one outer agitation blade to one of the plurality of positions.  
	Podell teaches the blades are movable to one of a plurality of positions (Page 3 Col 1 Lines 66 – 73: “It is desirable that the lower propeller 54 and the upper propeller 53 be detachably detachable to the shaft 18 so that their position with relation to each other and to the shaft may be adjusted to accommodate mixtures of varying characteristics.”), and at least one extent of the passage gap is capable of being set (figure 1: space between propellers 53 and 54 is considered a reading on one extent of the passage gap) based on movement of the at least one of the at least one inner agitation blade (modified Handa is relied upon for the teaching of inner agitation blade [Kim figure 2: double plate type impeller]) and the at least one outer agitation blade (modified Handa is relied upon for the teaching of out agitation blade [Handa figure 1: agitation blade 6c]) to one of the plurality of positions (figure 1 & Page 3 Col 1 Lines 66 – 73: as these propellers are adjusted to be closer or further away from each other, different passage gap extents are established).
invention of Handa in view of Kim with the blades are movable to one of a plurality of positions, and at least one extent of the passage gap is capable of being set based on this movement of Podell in order to accommodate mixtures of varying characteristics (Podell Page 3 Col 1 Lines 66 – 73).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Response to Arguments
Applicant’s arguments and amendments with respect to claim 1 (specifically, the inner agitation blade normal not being perpendicular to a rotation axis) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground of rejection is necessitated by an amendment to the claims.
Applicant’s arguments and amendments with respect to claim 19 (specifically, the outer  agitation blade’s further section component being wider AND twice as wide as the section component) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground of rejection is necessitated by an amendment to the claims.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774